       Case 3:20-cv-00051-DPM Document 13 Filed 05/05/20 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JOSEPH R. HESS                                                PLAINTIFF

v.                         No. 3:20-cv-51-DPM

PARAGOULD POLICE
DEPARTMENT; CHRISTIAN
UNDERWOOD; and DOES                                       DEFENDANTS

                                  ORDER
     1. Motion to proceed in forma pauperis, Doc. 12, granted; Hess
can't afford to pay the filing fee.
     2. Hess has submitted his amended complaint and a supplement.
Doc. 6 & 7. He says he's not guilty of the DWI that led to his revocation
and confinement at the Greene County Detention Center. Doc. 7. He
says he was harassed and treated inhumanely while at the Detention
center. Doc. 1. And he claims that Underwood and other officers used
excessive force when they arrested him on another occasion for public
intoxication. Doc. 1 & 6. The Court must screen these claims. 28 U.S.C.
§ 1915A.
      3. Hess's claims against the Paragould Police Department are
dismissed without prejudice.          The Department isn't subject to suit
under§ 1983. Ketchum v. City ofWest Memphis, Arkansas, 974 F.2d 81, 82
(8th Cir. 1992).
      Case 3:20-cv-00051-DPM Document 13 Filed 05/05/20 Page 2 of 3



     4. Hess's request to be released from the Detention Center is now
moot. Doc. 8. And his claim that he was wrongfully revoked is Heck-
barred. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). A judgment in
Hess's favor would necessarily call into question his revocation; and
Hess hasn't alleged that the revocation has been reversed, expunged,
or invalidated. Ibid.; Newmy v. Johnson, 758 F.3d 1008 (8th Cir. 2014).
     5. Hess's claim about harassment and inhumane treatment in the
Detention Center is not properly joined here. If Hess wants to pursue
those claims, then he must do so in a separate lawsuit.
     6. Hess says that Underwood and the Doe Defendants used
excessive force when they maced him during an arrest for public
intoxication. Doc. 6. This is a plausible claim with adequate particulars.
The Court directs the Clerk to prepare a summons for Underwood. The
United States Marshal shall serve the complaint, amended complaint,
supplement, summons, and this Order on Underwood without
prepayment of fees and costs or security. Underwood should be served
through the Paragould Police Department, 101 North 3 ½ Street,
Paragould, Arkansas 72450.
     If Hess wants to pursue his excessive force claim against the
unidentified officers, then he must identify them and give the Court an
address for service. If he doesn't do so by 30 June 2020, then his claims
against the Doe Defendants will be dismissed without prejudice. FED.
R. Crv. P. 4(m); Lee v. Armantrout, 991 F.2d 487, 489 (8th Cir. 1993).

                                   -2-
 Case 3:20-cv-00051-DPM Document 13 Filed 05/05/20 Page 3 of 3



So Ordered.




                            D .P. Marshall Jr.
                            United States District Judge




                             -3-
